Bland, P. J.
At the February term, 1896, of this court an opinion written by Judge Biggs was delivered in this cause criticising the opinion of the supreme court in the case of Morris v. R’y, 58 Mo. 78. For an advisory construction of the opinion of the Morris case, this court certified the case to the supreme court. At the April term, 1898, of the supreme court *132an opinion was delivered and the cause was sent back to this court. In its opinion the supreme court declined to take jurisdiction of the cause, holding that the constitution confers no jurisdiction on it to advise this court of the correct interpretation of supreme court opinions, but took occasion to inform this court that the Morris case had been cited and approved by the supreme court in numerous decisions for nearly a quarter of a century and as late as 1893 in the case of R'y v. Clark, 121 Mo. 169, followed in Cox v. R’y, 128 Mo. 362.
In the light of this “information” from the supreme court naught remains for this court to do but to overrule its former opinion reported in 65 Mo. App. 201, and affirm the judgment of the lower court, which is accordingly done.
Judge Bond concurs; Judge Biggs absent.